
	

115 S2056 IS: Stopping Threats on Pedestrians Act of 2017
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2056
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Secretary of Transportation to establish a traffic barrier installation grant
			 program, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Stopping Threats on Pedestrians Act of 2017 or the STOP Act of 2017.
		2.Traffic barrier installation grant program
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of Transportation.
 (2)Traffic barrier installation projectThe term traffic barrier installation project means a project to install traffic barriers, which may include bollards, jersey barriers, planters, or other barriers approved by the Secretary, on a sidewalk, bicycle path, or pedestrian plaza or walkway adjacent to a roadway that are designed to slow or stop a motor vehicle.
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and carry out a competitive grant program to provide assistance to eligible entities for traffic barrier installation projects designed to prevent pedestrian injuries and acts of terrorism in areas used by large numbers of pedestrians.
 (c)Eligible entitiesAn entity eligible to receive a grant under this section is— (1)a State;
 (2)a metropolitan planning organization; or (3)a unit of local government.
 (d)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum—
 (1)a description of the proposed traffic barrier installation project to be carried out; (2)a description of the pedestrian or bicyclist injury or terrorism risks with respect to the proposed installation area; and
 (3)an analysis of how the proposed traffic barrier installation project will mitigate those risks. (e)Use of fundsA recipient of a grant under this section—
 (1)shall be the direct recipient of the grant; and (2)may only use the grant funds for a traffic barrier installation project.
 (f)Federal shareThe Federal share of the costs of a traffic barrier installation project carried out with a grant under this section may be up to 100 percent.
 (g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $50,000,000 for each of fiscal years 2018 through 2027.
			
